I have thought count 3 of the complaint sufficient for the reason, to state it very briefly, that the circumstances and conditions alleged showed that plaintiff was on defendant's premises by an implied invitation or license, and hence that defendant owed plaintiff a duty in the premises. Defendant had a right, of course, to close the way whenever it pleased, but its duty was to exercise care in doing so; it had no right to adopt means which, in view of the circumstances and conditions alleged, would probably result in injury to the next passer, tantamount thus in effect to a trap or pitfall. Montgomery 
Eufaula Railway Co. v. Thompson, 77 Ala. 448, 456, 54 Am. Rep. 72. As for the breach of the duty thus shown, having in mind the cases cited as authorities in B. R., L.  P. Co. v. Gonzales, 183 Ala. 273, 277, 61 So. 80, Ann. Cas. 1916A, 543, I thought it sufficiently alleged.